                                          Case 3:17-cv-03340-EMC Document 17 Filed 12/08/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MONTGOMERY CARL AKERS,                              Case No. 17-cv-03340-EMC
                                   8                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9              v.

                                  10     KATHERINE N SIEREVELD,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On October 19, 2020, the Court ordered Plaintiff, Montgomery Carl Akers, to show cause

                                  15   by November 27, 2020, why this action should not be dismissed under 28 U.S.C. § 1915(g), which

                                  16   provides that a prisoner may not bring a civil action in forma pauperis under 28 U.S.C. § 1915 “if

                                  17   the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility,

                                  18   brought an action or appeal in a court of the United States that was dismissed on the grounds that

                                  19   it is frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the

                                  20   prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). The order

                                  21   identified seven prior dismissals that appeared to count under § 1915(g), stated that Plaintiff did

                                  22   not appear to be under imminent danger of serious physical injury when he filed the complaint,

                                  23   and ordered Plaintiff to show cause why pauper status should not be denied and the action should

                                  24   not be dismissed. The order further stated that Plaintiff also could avoid dismissal by paying the

                                  25   filing fee by the deadline.

                                  26          Plaintiff did not file any response and the deadline by which to do so has passed.

                                  27          Each of the seven earlier dismissals identified in the order to show cause counts as a

                                  28   dismissal for § 1915(g) purposes. Plaintiff did not pay the filing fee, did not show that any of the
                                          Case 3:17-cv-03340-EMC Document 17 Filed 12/08/20 Page 2 of 2




                                   1   prior dismissals could not be counted under § 1915(g), does not appear to have been under

                                   2   imminent danger of serious physical injury at the time he filed this action, and did not otherwise

                                   3   show cause why this action could not be dismissed. For the foregoing reasons, Plaintiff's in forma

                                   4   pauperis application is DENIED. Docket No. 2. This action is DISMISSED for failure to pay

                                   5   the filing fee. The dismissal is without prejudice to Plaintiff asserting his claims in a new

                                   6   complaint for which he pays the full filing fee at the time he files that action.

                                   7          The Clerk shall close the file.

                                   8

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: December 8, 2020

                                  12
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  14                                                      United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
